Citation Nr: 1531317	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  05-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for hypertension, to include as secondary to DM.

3.  Entitlement to service connection for headaches and sweats, to include as secondary to DM.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004, October 2004, and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran attended a Central Office hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board in July 2011.  In April 2015, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.704, 20.707 (2014).  The Veteran responded in June 2015 that he wished to attend a new video conference hearing before a different VLJ.  However, he not received or been scheduled for a new video conference hearing.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The case is remanded to the Phoenix RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must schedule the Veteran for a video conference hearing before a member of the Board.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




